DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                         Claim Amendments
2.	The amendments filed December 28, 2021 has been entered.  Claims 1-8 and 10-13 are withdrawn from consideration. Claims 9, 14-16 and 21 cancelled.  Claims 24-25 are newly added. Claim 17 has been amended. Claims 17-20 and 22-25 are under consideration in this Office Action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on October 8, 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

                                       Withdrawal of Rejections
4.	 The following rejections have been withdrawn in view of Applicants’ amendments:
	a) The rejection of claims 9 and 14-16 under 35 U.S.C. 101; 
	b) The written description rejection of claims 9 and 14-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph;

	d) The rejection of claims 9 and 14-16 under 35 U.S.C. 102(a)(1) as being anticipated by Dowd et al., (PLoS One. 2008 3(10):e3326).


Maintained Grounds of Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 17-20 and 22-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dowd et al., (US Patent Pub US20120129794 published May, 2012; priority to July 2009).
Claims 17-20 and 22-25 are directed to a method for indicating a potential forthcoming skin or gastrointestinal issue in a subject, the method comprising: providing 

Dowd et al., disclose a method for detecting a plurality of different microorganisms in at least one specimen obtained from a subject, the method comprising in any order: (a) sequencing a plurality of genetic materials in a specimen; wherein the genetic materials are selected from the group consisting of amplified templates, genomes, or metagenomes; wherein the presence of a sequence indicative of a genus, species, or strain of microorganism is sufficient to identify or quantify proportionally that microorganism among the plurality of different microorganisms in a specimen; and (b) amplifying target polynucleotides in a specimen to quantify the total or individual number of the plurality of different microorganisms in a specimen [claim 1]. The purpose is to provide apparati, methods, and compositions for diagnosis of infectious disease, including identification of a plurality of bacteria, fungi, helminths, protozoa, and/or viruses in a complex specimen collected from a subject suspected of being infected, and specimen-targeted therapy for an infected subject [para. 0001]. 

After in vitro diagnosis according to any of the above, the subject may be treated by a physician in accordance with the specific microorganisms that were detected (or 
Dowd et al., disclose the utilization of microbial tag-encoded FLX amplicon pyrosequencing (mTEFAP) methods and compositions to perform microbial diversity analyses, pathogenic diagnosis, and relative quantification [para. 0015]. This is sufficient to identify or quantify the plurality of different microorganisms in a specimen; and sequencing a plurality of genetic materials in a specimen; wherein the genetic materials are selected from the group consisting of amplified templates, genomes, or metagenomes; wherein the presence of a sequence indicative of a genus, species, or strain of microorganism is sufficient to identify or quantify proportionally that microorganism among the plurality of different microorganisms in a specimen [para. 
Dowd et al., uses specific primers for Anaerococcus, and/or Bacteroides [para. 0029]. Treatment Group B on Table 3 test Anaerococcus vaginalis*, Anerococcuss lactolyticus, Anaerococcus Octavius, Anerococcus prevotii, Anaerococcus hydrogenalis together with Bacteroides fragilis and Bacteroides thetaiotaomicron. Example 4 teaches microbial survey of diabetic foot ulcers, venous leg ulcers and decubitus ulcers where Bacteroides and Anaerococcus species where detected and quantified. 
	The sensors are16S rRNA gene fragments which were phylogenetically assigned according to their best matches to sequences based upon BLASTn using WND-BLAST and a curated database derived from high quality 16S rRNA sequences obtained from RDPII database. The assay was run in a PCR panel consisting of multiple individual reactions or wells, conformed in a plate, slide, disk, cartridge or other platform or real-time (RT) PCR systems or in a well, spacing, other compartmentalized, or emulsion based format. Each individual reaction may be multiplexed having more than one individual pathogen, genetic resistance factor. A preferred PCR embodiment is a 
The apparati and methods describe methods for evaluating an infection. An infection may be a suspected infection, subclinical infection, a potential infection, a future infection, or a past infection hereafter referred to as infection. A specimen may be from any environment including bodily fluids, feces, tissue, debrided materials, swabbed surfaces, biopsies, aqueous materials, fluids collected from any source, surfaces of any type, soil, food, etc., including any environment that contains microorganisms. A specimen is any form of content removed in whole or in part from an environment intended for analysis of microorganisms using Level I and/or Level II molecular assays [para. 0090]. 
It is noted, that while the references recite sensitive detection of at least 100pg/ml.  Regarding the specific times recited in the instant claims, MPEP 2144.05 states, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)." 
Therefore Dowd et al., disclose the instantly claimed limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 17-20 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dowd et al., (PLoS One. 2008 3(10):e3326).

Each ecological wound type may be defined by the unique bacterial consortium. Dowd et al., disclosed evaluating the co-occurrence of particular species or to identify if there are multi-species microbial patterns associated with chronic wound infections, we used multivariate hierarchical clustering functions for those bacteria genera that were detected in greater than 10% of the wounds [Functionally equivalent pathogroups]. The species co-occur in appropriate mixtures, they can act symbiotically to successfully establish a pathogenic biofilm, which contributes to the chronicity of the wound. Cluster 5 is heavily populated by anaerobes particularly Bacteroides and Anaerococcus. See Figure 1. The significance is important in developing improved methods for diagnosing and treating chronic wound infections [Functionally equivalent pathogroups].
It is noted, that while the references recite sensitive detection of at least 100pg/ml.  Regarding the specific times recited in the instant claims, MPEP 2144.05 states, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)." 
Therefore Dowd et al., disclose the instantly claimed limitations.

Response to Arguments
7.	Applicant's arguments filed December 28, 2021 have been fully considered but they are not persuasive. 
Applicants argue that the amendments now recite indicating the potential forthcoming skin or gastrointestinal issue when the first detection mechanism detects at least one Bacteroides virulence factor and when the second detection mechanism detects a Bacteroides to Anaerococcus ratio is at least 0.4 at the primary sampling time.
However, clearly teach Dowd et al., provide a cost effective molecular diagnostic method and microbial ecology characterization method. This improves the ability of clinicians to treat infections including polymicrobial and biofilm phenotype infections. 
Dowd et al., teach providing a first sensor, the first sensor comprising: a first detection mechanism configured for detecting at least one Bacteroides virulence factor present from a sample location on the subject; applying the first sensor to the subject; providing a second sensor, the second sensor comprising: a second detection mechanism configured for detecting Bacteroides and Anaerococcus from the sample location on the subject; applying the second sensor to the subject: and indicating the potential forthcoming skin or gastrointestinal issue when the first detection mechanism detects at least one Bacteroides virulence factor and when the second detection mechanism detects a Bacteroides to Anaerococcus ratio at the primary sampling time.


New Grounds of Rejection Necessitated by Applicants Amendments
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 17-20 and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.
Claims 17-23 are directed to a method for indicating a potential forthcoming skin or gastrointestinal issue in a subject, the method comprising: providing a first sensor, the first sensor comprising: a first detection mechanism configured for detecting at least one Bacteroides virulence factor present from a sample location on the subject; applying the first sensor to the subject; providing a second sensor, the second sensor comprising: a second detection mechanism configured for detecting Bacteroides and Anaerococcus from the sample location on the subject; applying the second sensor to the subject: and indicating the potential forthcoming skin or gastrointestinal issue when the first detection mechanism detects at least one Bacteroides virulence factor and when the second detection mechanism detects a Bacteroides to Anaerococcus ratio is at least 0.4 at the primary sampling time.
Claims 24-25 are drawn to a method for indicating a potential forthcoming skin or gastrointestinal issue in a subject, the method comprising: providing a first sensor, the first sensor comprising: a first detection mechanism configured for detecting an amount of Bacteroides and an amount of Anaerococcus from a sample location on the subject; 

The claims set forth a first sensor comprising: a first detection mechanism configured for detecting at least one Bacteroides virulence factor present from a sample location on the subject; applying the first sensor to the subject; providing a second sensor, the second sensor comprising: a second detection mechanism configured for detecting Bacteroides and Anaerococcus from the sample location on the subject; to indicate a potential forthcoming skin or gastrointestinal issue based on a Bacteroides to Anaerococcus ratio. The courts have clearly established that a method directed essentially to a series of algorithmic/mathematical procedures is not a statutory process: “Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

The instant claims do recite additional elements beyond the judicial exception set forth above. First, the claims recite a detection mechanism configured for detecting an amount of Bacteroides and an amount of Anaerococcus from the sample location;
to perform the diagnostic analysis based on the sample. The claims, however, do not recite anything special regarding the manner in which data is collected such that the scope of said claims would exclude routine and conventional biological experiments known to produce data required by the instant analysis. As such, this element of the claims only adds a conventional data collection method as the source of the data to be analyzed. As such, this does not amount to something beyond the recitation of routine and conventional data gathering activities.
The broadest reasonable interpretation of the claims a method of calculating a ratio of Bacteroides to Anaerococcus ratio measured the from sample in order to provide an indication of a potential forthcoming skin or gastrointestinal issue based on the Bacteroides to Anaerococcus ratio. No particular treatment is recited or required.
For process claims, the general rule is that the claim is not subject to the markedly different analysis for nature-based products used in the process. MPEP 2106.04(c)(I)(C). This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites at least one step or act, Step 1: YES).

While there is an exception to this general rule for process claims that are drafted in such a way that they are no different in substance than a product claim, claim 17 does not invoke this exception because review of this claim indicates that it is focused on a process of determining how much Bacteroides and/ or Anaerococcus is present in the sample, and is not focused on the products per se. Thus, the general rule expressed in the MPEP applies, meaning that the markedly different characteristics analysis is not performed on the recited nature-based product limitations, and the claim is not considered to “recite” any products of nature for purposes of further eligibility analysis. However, the claim still must be reviewed to determine if it recites any other type of judicial exception. Limitation in the claim recites indicating a ratio measured in the sample which has a BRI that requires performing an arithmetic calculation (division) in order to obtain the ratio of Bacteroides to Anaerococcus and then using the ratio as an indication of the potential of forthcoming skin or gastrointestinal issues.  
This limitation therefore recites a mathematical calculation. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an exemplar of an abstract idea. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, limitation (a) falls into the “mathematical concept” grouping of abstract ideas. In addition, this type of simple arithmetic calculation (division) can be practically performed in the human mind, and is in fact performed in the human mind on a daily basis, for instance by school-aged children studying mathematics. Note that even if most humans would use a e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. Thus, the limitation also falls into the “mental process” groupings of abstract ideas. In addition, the limitation describes a naturally occurring relationship between the ratio of Bacteroides to Anaerococcus and thus may also be considered to recite a law of nature. Accordingly, the claim limitations recites a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two. 
Thus, limitation also falls into the “mental process” groupings of abstract ideas. In addition, limitation describes a naturally occurring relationship between the ratio of Bacteroides to Anaerococcus, and thus may also be considered to recite a law of nature. Accordingly, the claim limitations recites a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two. 
Accordingly, the claim limitation falls under several exceptions (e.g., a mathematical concept-type abstract idea, a mental process-type abstract idea, and a law of nature), there are no bright lines between the types of exceptions. See, e.g., MPEP 2106.04(I). Thus, it is sufficient for the examiner to identify that limitation (a) aligns with at least one judicial exception, and to conduct further analysis based on that identification. See October 2019 Update at Section I.B n.7. For purposes of further discussion, this example identifies the recited exception as an abstract idea.
Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78 (2012), the claims tell the relevant audience (doctors) about the mathematical concepts and at most adds a suggestion that the doctors take those laws into account when treating their patients.. Accordingly, the claim limitation does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception. Like the claims in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78 (2012), claim 17 here tells the relevant audience (doctors) about the mathematical concepts and at most adds providing an indication of a potential forthcoming skin or gastrointestinal issue based on the Bacteroides to Anaerococcus ratio that the doctors take those laws into account when treating their patients. The limitation thus fails to meaningfully limit the claim because it does not require any particular application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, the limitation does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES).
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the claim recites a single additional element, which does not require any particular application of the recited calculation and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept (Step 2B: NO). The claim is not eligible.
As such, these elements clearly do not provide for subject matter that is significantly more than the judicial exception(s) embraced by the claims. 
For these reasons, the instant claims encompass non-statutory subject matter. 
	


Conclusion
9.	No claims allowed.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645